PER CURIAM.
The judgment and sentence founded on a violation of Appellant’s probation are reversed. The state does not dispute that there was insufficient evidence of Appellant’s failure to comply with the payment provisions in conditions 10 and 11, as Appellant did not miss a payment deadline nor was there a schedule of payments due. Melecio v. State, 662 So.2d 408 (Fla. 1st DCA 1996). As to the violation of condition 3, moving without notification, we affirm.
As we cannot determine whether the court would impose the same judgment and sentence based solely on a violation of condition 3, we remand for further proceedings.
STONE, C.J., and POLEN and SHAHOOD, JJ., concur.